        Case 2:18-cv-00170-KS-MTP Document 4 Filed 10/18/18 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF MISSISSIPPI
                                 EASTERN DIVISION

AMBREA BANKS DAVIS                                                                 PLAINTIFF

v.                                            CIVIL ACTION NO.: 2:18-CV-00170-KS-MTP

SEARS, ROEBUCK AND COMPANY
AND CARL E. PURDUM, JR.                                                         DEFENDANTS

     NOTICE OF BANKRUPTCY FILING AND IMPOSITION OF AUTOMATIC STAY

        PLEASE TAKE NOTICE that on October 15, 2018, (the “Commencement Date”),

Sears Holdings Corporation and its debtor affiliates, as debtors and debtors in possession in the

referenced chapter 11 cases (collectively, the “Debtors”) each commenced a voluntary case (the

“Chapter 11 Cases”) under chapter 11 of title 11 of the United States Code (11 U.S.C. § 101 et

seq.) (the “Bankruptcy Code”) in the United States Bankruptcy Court for the Southern District

of New York (the “Bankruptcy Court”). The Chapter 11 Cases are being jointly administered

under Case No. 18-23538 (RDD) (the “Bankruptcy Cases”). A copy of Sears, Roebuck and

Co.’s chapter 11 petition is attached hereto as Exhibit A.

        PLEASE BE ADVISED that pursuant to section 362(a) of the Bankruptcy Code (the

“Automatic Stay”), the filing of a bankruptcy petition “operates as a stay, applicable to all

entities,” of, among other things “the commencement or continuation, including the issuance or

employment of process, of a judicial, administrative, or other action or proceeding against the

debtor that was or could have been commenced before the commencement of the case under [the

Bankruptcy Code], or to recover a claim against the debtor that arose before the commencement

of the [bankruptcy] case” and “any act to obtain possession of property of the estate or of

property from the estate or to exercise control over property of the estate.”         11 U.S.C.
        Case 2:18-cv-00170-KS-MTP Document 4 Filed 10/18/18 Page 2 of 3



§ 362(a)(1), (3).   Accordingly, the above-captioned matter has been automatically stayed

pursuant to section 362(a) of the Bankruptcy Code.

       PLEASE BE FURTHER ADVISED that any action taken against the Debtors without

obtaining, from the Bankruptcy Court, relief from the Automatic Stay is void ab initio and may

result in a finding of contempt for violation of the Automatic Stay. The Debtors reserve and

retain their statutory right to seek relief in the Bankruptcy Court from any action by Plaintiff(s)

or any judgment, order, or ruling entered in violation of the Automatic Stay.

       In the event the Court or any parties have questions regarding the Chapter 11 Cases,

please contact the undersigned counsel for Sears, Roebuck and Co.

       This the 18th day of October, 2018.

                                             Respectfully submitted,

                                             SEARS, ROEBUCK AND CO.
                                             AND CARL R. PURDUM, JR.


                                       By:       s/ Clint D. Vanderver
                                                 Thomas M. Louis (MSB #8484)
                                                 Clint D. Vanderver (MSB #101997)


  OF COUNSEL:

  WELLS MARBLE & HURST, PLLC
  P. O. BOX 131
  JACKSON, MS 39205-0131
  Telephone (601) 605-6900
  Facsimile (601) 605-6901
  tlouis@wellsmarble.com
  cvanderver@wellsmarble.com




                                             2
        Case 2:18-cv-00170-KS-MTP Document 4 Filed 10/18/18 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I, Clint D. Vanderver, do hereby certify that I electronically filed the foregoing with the
Clerk of Court, utilizing the Court’s ECF system to the following:
       Raymond P. Tullos, Esq.
       P.O. Box 74
       Raleigh, Mississippi 39153

       ATTORNEY FOR PLAINTIFF

       This, the 18th day of October, 2018.


                                                  s/ Clint D. Vanderver
                                                  Clint D. Vanderver

                                                                                           /266413




                                              3
